Application for admission as an attorney and counselor at law without examination. By report dated May 31, 1972, the Committee on Character and Fitness, Third Judicial District, recommended denial of the application upon the ground petitioner had been completely detached from the practice of law for upwards of 30 years, as a result of which, the committee concluded, petitioner had failed to show practice of law in a sister State within the fair intendment and meaning of the applicable rules. (22 NYCRR 520.8.) After being furnished a copy of the report, petitioner filed supplemental affidavits and requested a personal interview with the committee. Inasmuch as the *617allegations in the supplemental affidavits do not alter the factual basis for the committee’s conclusion and, consequently, a hearing would serve no useful purpose, petitioner’s request for a personal interview is denied. The committee’s conclusion that petitioner does not possess the requisite fitness for admission without examination is confirmed and the application denied. (Cf. Matter of Emerman, 27 A D 2d 537, affd. 28 N Y 2d 552.) Herlihy, P. J., Greenblott, Sweeney, Simons and Kane, JJ., concur.